     Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 1 of 11 PageID #:855




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    LAURA C., 1                                  )
                                                 )
                          Plaintiff,             )
                                                 )          No. 19 C 1990
           v.                                    )
                                                 )          Magistrate Judge
    ANDREW SAUL, Commissioner of                 )          Maria Valdez
    Social Security, 2                           )
                                                 )
                          Defendant.             )
                                                 )

                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Laura C.’s claims for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 6] is granted

in part and denied in part, and the Commissioner’s cross-motion for summary

judgment [Doc. No. 16] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by her first name and the first initial of her last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 2 of 11 PageID #:856




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On July 6, 2016, Plaintiff filed a claim for DIB, alleging disability since

January 4, 2016 due to neck pain and residual effects of a stroke. The claim was

denied initially and upon reconsideration, after which she timely requested a

hearing before an Administrative Law Judge (“ALJ”), which was held on January

30, 2018. Plaintiff personally appeared and testified at the hearing and was

represented by counsel. A vocational expert (“VE”) and Plaintiff’s husband John C.

also testified.

        On March 13, 2018, the ALJ denied Plaintiff’s claim for benefits, finding her

not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since her alleged onset date of January 4, 2016. At step

two, the ALJ concluded that Plaintiff had the following severe impairments:

degenerative disc disease of the cervical spine status post-cervical fusion surgery




                                             2
     Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 3 of 11 PageID #:857




with radiculopathy into the left upper extremity and history of cerebral vascular

accident (stroke). The ALJ concluded at step three that her impairments, alone or in

combination, do not meet or medically equal a listed impairment. Before step four,

the ALJ determined that Plaintiff retained the Residual Functional Capacity

(“RFC”) to perform light work with the following additional limitations: lifting,

carrying, pushing, or pulling twenty pounds occasionally and ten pounds frequently;

sitting, standing, and walking for six hours in an eight-hour workday; .

       At step four, the ALJ concluded that Plaintiff would be unable to perform her

past relevant work as a deli slicer, general clerk, and data entry clerk. At step five,

based upon the VE’s testimony and Plaintiff’s age, education, work experience and

RFC, the ALJ found that Plaintiff can perform jobs existing in significant numbers

in the national economy, leading to a finding that she is not disabled under the

Social Security Act.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does




                                           3
      Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 4 of 11 PageID #:858




the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,




                                            4
   Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 5 of 11 PageID #:859




resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).




                                             5
    Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 6 of 11 PageID #:860




III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) the step 3 analysis was not supported by substantial evidence because

it did not account for all of her impairments; and (2) the RFC determination was

flawed. 3

       A.     Step 3

       An ALJ’s step 3 analysis determines “whether the claimant’s impairments

are ‘severe enough’ to be presumptively disabling—that is, so severe that they

prevent a person from doing any gainful activity and make further inquiry into

whether the person can work unnecessary.” Jeske v. Saul, 955 F.3d 583, 588 (7th

Cir. 2020); see 20 C.F.R. § 404.1520(d); 20 C.F.R. § 404.1525(a). Plaintiff contends

that the ALJ failed to properly analyze her impairments at step 3, but she does not

even mention which listing applies to her impairments, let alone establish that her

symptoms meet all of the regulatory requirements. See Sullivan v. Zebley, 493 U.S.

521, 530 (1990) (“For a claimant to show that his impairment matches a listing, it

must meet all of the specified medical criteria. An impairment that manifests only


3 Plaintiff also argues that the ALJ erred by not including the impairment of left ulnar
neuropathy in his step 2 finding. However, “[d]eciding whether impairments are severe at
Step 2 is a threshold issue only; an ALJ must continue on to the remaining steps of the
evaluation process as long as there exists even one severe impairment” and thus as long as
the ALJ identifies a severe impairment, “any error of omission was harmless.” Arnett v.
Astrue, 676 F.3d 586, 591 (7th Cir. 2012) (emphasis in original); see also O’Connor-Spinner
v. Colvin, 832 F.3d 690, 697 (7th Cir. 2016) (“The Step 2 determination is a de minimis
screening for groundless claims intended to exclude slight abnormalities that only
minimally impact a Plaintiff’s basic activities.”) (citation and internal quotation omitted).




                                              6
   Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 7 of 11 PageID #:861




some of those criteria, no matter how severely, does not qualify.”). She has therefore

not shown that the ALJ’s step 3 analysis was in error.

      B.      RFC Determination

      The day after her alleged onset date in January 2016, Plaintiff underwent

cervical fusion surgery which was intended to treat neck pain as well as left arm

pain, numbness, and weakness. Diagnostic imaging at the time showed significant

spinal issues, including degenerative changes, disc protrusion, moderate to marked

central stenosis, with progression of disc bulging with new possible broad-based disc

protrusion.

      Following that surgery, Plaintiff awoke to numbness of her nose, throat and

tongue, and imaging showed findings consistent with subacute lacunar infarction

(small stroke). After a few months, she noted improvement in her ability to swallow

and speak, and by April 2016, her tongue had almost completely normalized,

although she had some balance problems through 2017.

      In June 2016, Plaintiff continued to have pain in her left ulnar distribution

and stiffness in her cervical spine. She also described problems with gait, neck pain

and stiffness, and numbness in her left hand in September 2016. Cervical spine

imaging showed mild encroachment on the thecal sac with mild to severe neural

foraminal stenosis. She had reduced strength in her left arm, and reduced sensation

from two fingers on her left hand up to the upper arm. A nerve conduction study

showed moderately severe radiculopathy at left C8-T1 and mild chronic

radiculopathy at left C7, and Plaintiff was diagnosed with a herniated cervical disc




                                          7
   Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 8 of 11 PageID #:862




and cervical radiculopathy at the C8 vertebra. Surgical disc replacement at C7-T1

was recommended. Although Plaintiff was still in pain in December 2016, she

wanted a second opinion about whether she should undergo another surgery. Pain

and decreased strength and range of motion continued through early 2017, and

after an April 2017 consultation with a new neurosurgeon, Plaintiff agreed to

proceed with surgery.

      Plaintiff underwent a surgical discectomy and fusion at C6-T1 vertebrae in

May 2017. Following the surgery, Plaintiff reported good relief of pain. By July

2017, Plaintiff advised she experienced total resolution of pre-operative neck pain,

although she continued to have limited range of motion through November 2017.

The surgery also improved her left hand numbness, but some diminished sensation

in her left ulnar hand remained, and Plaintiff had difficulty with typing and other

fine motor tasks.

      In concluding that Plaintiff did not suffer from disabling limitations, the ALJ

relied heavily on the “significant improvement in pain and cervical radiculopathy

symptoms following the claimant’s most recent spinal surgery,” (R. 27), and

substantial evidence supported the ALJ’s determination. Plaintiff has not identified

any post-July 2017 symptoms that are not accounted for in the RFC. For example,

she claims that after the final surgery she continued to suffer from pain and

difficulty with tasks such as opening jars, decreased grip strength in her left hand,

an abnormal gait, and generalized weakness, but she does not explain why any of

those impairments would require a more restrictive RFC.




                                          8
   Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 9 of 11 PageID #:863




       However, the ALJ did not adequately explain why he did not find Plaintiff

disabled for a closed period between her alleged onset date of January 2016 and her

final successful spinal surgery in July 2017. See Summers v. Berryhill, 864 F.3d

523, 528 n.3 (7th Cir. 2017) (“A claimant may receive an award of temporary

benefits if she is disabled for 12 months or longer, even if she later recovers

sufficient health to return to work.”) (citing 20 C.F.R. § 404.1594); see also Jackson

v. Astrue, No. 09 C 50028, 2010 WL 4793309, at *13 (N.D. Ill. Nov. 18, 2010) (“That

this issue was not exhausted before the ALJ or the Appeals Counsel does not

foreclose the court’s ability to examine whether consideration of a closed period of

disability is appropriate.”).

       Evidence in the record could support a finding that Plaintiff had disabling

symptoms between the surgeries, both from the effects of her small stroke and

unresolved spinal issues, but the ALJ failed to discuss it. The ALJ’s decision

emphasizes medical findings tending to show improvement, such as strength.

However, the record also contains ample evidence of pain and other symptoms that

ultimately required additional surgery. The ALJ should have more fully discussed

those symptoms and explained why they were not disabling for a twelve-month

period prior to the time she improved after the July 2017 surgery. Cf. Summers v.

Berryhill, 864 F.3d 523, 528 (7th Cir. 2017) (finding no error where the ALJ

“meticulously discussed the evidence” throughout the period at issue). The ALJ’s

statement that “[e]ven prior to her most recent surgery, the claimant reported that

she could drive and shop independently once a week,” (R. 27), is unpersuasive




                                           9
   Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 10 of 11 PageID #:864




evidence that she did not suffer disabling symptoms prior to July 2017. See Jeske v.

Saul, 955 F.3d 583, 592 (7th Cir. 2020) (“An ALJ may not equate activities of daily

living with those of a full-time job.”).

       The opinions of Plaintiff’s treating neurosurgeons were given only partial

weight because they did not apply to the time after she showed improvement after

surgery. But the ALJ did not discuss what weight they should be given for the

closed period between the surgeries and did not give adequate reasons for

discounting treating specialists’ opinions from that time frame. See Campbell v.

Astrue, 627 F.3d 299, 306 (7th Cir. 2010); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir.

2011). For example, during his April 2017 pre-operative consultation, Dr. Howard

An described the January 2016 cervical fusion as “a failed previous surgery.” (R.

570.) The ALJ should have explored the extent of the failure and determined

whether it resulted in disabling symptoms.

       The Court therefore concludes that remand is necessary for a full analysis of

whether the record evidence supports a finding that Plaintiff was disabled for a

closed period between her alleged onset date of January 4, 2016 and her

improvement following the July 2017 surgery.




                                           10
  Case: 1:19-cv-01990 Document #: 25 Filed: 06/25/20 Page 11 of 11 PageID #:865




                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

6] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 16] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                   ENTERED:




DATE:       June 25, 2020                     ___________________________
                                              HON. MARIA VALDEZ
                                              United States Magistrate Judge




                                         11
